Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00043-CV

                             Carlos M. REYES and Molly Reyes,
                                        Appellants

                                              v.

                              Bill W. BELL Sr. and Bill Bell Jr.,
                                         Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 10-09-49378-CV
                       Honorable Richard C. Terrell, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellants.

       SIGNED June 24, 2015.


                                               _________________________________
                                               Rebeca C. Martinez, Justice